Citation Nr: 1606109	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for low back pain due to degenerative changes with L3-L5 disc bulge.

2.  Entitlement to service connection for a dental disorder for dental treatment purposes.

3.  Entitlement to service connection residuals of complete teeth reconstruction claimed as due to dental trauma for compensation purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to a higher initial evaluation for the service-connected low back disability and service connection for residuals of complete teeth reconstruction claimed as due to dental trauma for compensation purposes are address in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed his dental claim in March 2009.  He has been in receipt of a 100 percent schedular evaluation for service-connected disabilities since November 2, 2009, the day following his separation from military service.



CONCLUSION OF LAW

The criteria for service connection for a dental disorder for dental treatment purposes have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161(h) (Class IV eligibility) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (West 2014) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2015).

In the April 2010 rating decision, the RO notified the Veteran that he should contact the VA dental treatment clinic regarding entitlement to treatment.  In the March 2012 statement of the case, the RO noted that the VA treatment records revealed that the Veteran had sought VA dental treatment; however, any actual determination by the VHA is not of record.  For the entire appeal period, the decision below represents a full grant of the benefit sought on appeal for this claim.  As such, there is no prejudice to the Veteran in proceeding with adjudication at this time.

Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161(h) (Class IV eligibility), a veteran whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.

The Veteran filed his claim in March 2009, which has been primarily based on his request for VA dental treatment.  See, e.g., May 2012 substantive appeal.

In a December 2010 rating decision, the RO granted a 100 percent evaluation for the Veteran's service-connected psychiatric disability, effective from November 2, 2009, the day after his separation from military service.  This 100 percent evaluation satisfies the eligibility requirement for Class IV dental treatment from that date.  Accordingly, the Board concludes that service connection for a dental disorder for dental treatment purposes is warranted, to the extent that this benefit has not already been approved by the VHA.


ORDER

Entitlement to service connection for a dental disorder for Class IV dental treatment purposes is granted, subject to the laws and regulations governing VA benefits and to the extent that this benefit has not already been approved by the VHA.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

Regarding the low back disability claim, the Veteran was most recently provided a VA examination in April 2009, which was almost seven years ago.  The July 2010 VA examination provided in connection with the Veteran's individual unemployability claim did not provide a comprehensive lumbar spine evaluation for rating purposes.  Thereafter, the Veteran's representative essentially alleged that this disability had increased in severity since that time.  See, e.g., October 2015 written statement.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected low back disability.

Regarding the dental disorder for compensation purposes claim, it does not appear that the Veteran has been provided complete notice for his claim, and remand is therefore necessary.

In addition, the Veteran has contended that, although his in-service dentist told him that his teeth were showing fractures attributable to grinding, his current dental problems are a result of an in-service improved explosive device (IED) injury in 2004.  The RO has acknowledged the IED blast, and the dental treatment records after that time show that the Veteran underwent nearly full-mouth prosthetic crown and bridge procedures.  See, e.g., 2005 dental service treatment records.  Based on the foregoing, there is evidence that the Veteran's ongoing dental problems may be related to his military service, and a VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with all outstanding, necessary notice for his claims.  The letter should provide him with the relevant provisions for service connection for dental disorders for compensation purposes, including the regulations as amended in 2012.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and dental disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  It is noted that the March 2012 statement of the case reflects the RO's electronic review of VA treatment records; however, the actual post-service treatment records are not associated with the claims file.

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected low back pain due to degenerative changes with L3-L5 disc bulge.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's low back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and identify any neurological manifestations of the service-connected low back disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current dental disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that, although his in-service dentist told him his teeth were showing fractures attributable to grinding, his current dental problems are a result of an in-service IED injury in 2004.  The RO has acknowledged the IED blast, and the dental treatment records after that time show that the Veteran underwent nearly full-mouth prosthetic crown and bridge procedures.  See, e.g., 2005 dental service treatment records.

In light of the examination findings and the service and post-service evidence of record, the examiner should:

(a)  List all current dental disorders;

(b)  For each missing tooth, comment on whether the missing tooth is considered a replaceable missing tooth;

(c)  For each non-replaceable missing tooth, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease during service;

(d)  If a non-replaceable missing tooth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease, specifically note the trauma or disease resulting in tooth loss; and,

(e)  For each dental disorder other than missing teeth, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the acknowledged in-service IED blast injury in 2004.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


